Title: From Benjamin Franklin to John Kirke, 3 June 1758
From: Franklin, Benjamin
To: Kirke, John


Sir
London June 3, 1758
Yours of the 1st. of April I received, with a Bill enclos’d for £25 Sterling, which when paid I shall dispose of as the Directors of the Union Library Company desire: But it will fall far short of discharging Mr. Keith’s Account, who says the Orders he has receiv’d for Books will amount to about £100, and seem’d surpriz’d that a larger Bill was not sent. I told him the Company might possibly be unacquainted with the Prices of some of the Books, and had not imagined they would come to so much Money; but that if he sent them he need not doubt the Honour of the Directors, in taking care to make him a speedy Remittance; for it was the Custom in our Company, (and I suppos’d it might be the same in yours) in case a Parcel of Books amounted to more than the Subscription Monies in the Treasurer’s Hand would discharge, a Number of the Subscribers advanc’d one or two Years Payment of their Subscriptions and by that Means ballanced the Account immediately with their Correspondent in England. I advis’d him also to call on Mr. Titley who perhaps long before this has receiv’d Mr. Clifford’s Order: I never ask’d Mr. Titley for the Money for the Microscopes and other Optical Glasses, because I was not sure they would be acceptable; but I sent them per Budden, and hope they got safe to Hand. Please to present my Respects to the Directors, and assure them of my Readiness to Serve the Company in what I may. I am, Sir, Your very humble Servant
B Franklin
To Mr. Kirke
 Addressed: To / Mr Kirke / Treasurer of the Union Library / Company / Philadelphia
[Memorandum:] In answer to this Letter, remark G. Keith has not writ any Letter, to the Directors. That our Estimate was chiefly taken from the Monthly Review. That we have rece’d the Microscope &c.
Write to Keith
